Exhibit 10.11.1


[***] Certain information in this document has been excluded because it both (i)
is not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

 


AWARD/CONTRACT
1. THIS CONTRACT IS RATED ORDER
UNDER DPAS (15 CFR 700)
RATING
PAGE OF PAGES
 
1
35
 
2. CONTRACT (Proc. Inst. Ident.) NO.
N6833519C0107
3. EFFECTIVE DATE
13 Dec 2018
4. REQUISITION/PURCHASE REQUEST/ PROJECT NO.
1300715447-001
 
5. ISSUED BY
CODE
N68335
6 ADMINISTERED BY (If other than Item 5)   
CODE
S0512A
 


NAVAL AIR WARFARE CTR AIRCRAFT DIVISION- 
CONTRACTS ATTN 2.5.2.6.2 HWY547 BLDG 120-207
LAKEHURST NJ 08733-5082
DCMA LOS ANGELES
6230 VAN NUYS BLVD
VAN NUYS CA 91401                                                                                      SCD: C
 
7. NAME AND ADDRESS OF CONTRACT OR (No., Street , County, State and Zip Code)
TRANSPHORM, INC. 
PRIMIT PARIKH
75 CASTILIAN DR STE 100
GOLETA CA 93117-3212
8. DELIVERY
[     ] FOB ORIGIN      [  X  ] OTHER    (See below)
  
9. DISCOUNT FOR PROMPT PAYMENT
Net 30 Days
 
10. SUBMIT INVOICES
(4 copies unless otherwise specified)
TO THE ADDRESS
SHOWN IN:
ITEM
SECTION G
 
CODE 4R2L6
FACILITY CODE
 
11. SHIP TO/MARK FOR
CODE
N00014
12. PAYMENT WILL BE MADE BY              
CODE
HQ0339
 
OFFICE OF NAVAL RESEARCH
PAUL MAKI
875 NORTH RANDOLPH STREET
ARLINGTON VA 22203
DFAS COLUMBUS CENTER
DFAS-CO/WEST ENTITLEMENT OPERATION
PO BOX 182381
COLUMBUS OH 43218-2381
 
13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:
[     ] 10 U.S.C. 2304(c)(     ) [     ] 41 U.S.C. 253(c)(     )
14. ACCOUNTING AND APPROPRIATION DATA
See Schedule
 
15A. ITEM NO.
15B. SUPPLIES/SERVICES
15C. QUANTITY
15D. UNIT
15E. UNIT PRICE
15F. AMOUNT
 
 
SEE SCHEDULE
 
 
 
 
 
15G. TOTAL AMOUNT OF CONTRACT                    $2,635,303.00
 
16. TABLE OF CONTENTS
 
(X)
SEC.
DESCRIPTION
PAGE(S)
(X)
SEC
DESCRIPTION
PAGE(S)
 
PART I - THE SCHEDULE
PART II - CONTRACT CLAUSES
 
X
A
SOLICITATION/ CONTRACT FORM
1-2
X
I
CONTRACT CLAUSES
24-34
 
X
B
SUPPLIES OR SERVICES AND PRICES/ COSTS
3-5
PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.
 
 
X
C
DESCRIPTION/ SPECS./ WORK STATEMENT
6-10
X
J
LIST OF ATTACHMENTS
35
 
X
D
PACKAGING AND MARKING
11
PART IV - REPRESENTATIONS AND INSTRUCTIONS
 
 
X
E
INSPECTION AND ACCEPTENCE
12
 
K
REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS
 
 
X
F
DELIVERIES OR PERFORMANCE
13
 
 
X
G
CONTRACT ADMINISTRATION DATA
14-19
 
L
INSTRS., CONDS., AND NOTICES TO OFFERORS
 
 
X
H
SPECIAL CONTRACT REQUIREMENTS
20-23
 
M
EVALUATION FACTORS FOR AWARD
 
 
CONTRACTING OFFICER WILL COMPLETE ITEM 17 (SEALED-BID OR NEGOTIATED PROCUREMENT0
OR 18 (SEALED-BID PROCUREMENT) AS APPLICABLE
 
17. [  X  ] CONTRACTOR'S NEGOTIATED AGREEMENT Contractor is required to sign
this
document and return          copies to issuing office.)     Contractor agrees to
furnish and deliver all
items or perform all the services set forth or otherwise identified above and on
any continuation
sheets for the consideration stated herein. The rights and obligations of the
parties to this
contract shall be subject to and governed by the following documents: (a) this
award/contract,
(b) the solicitation, if any , and (c) such provisions, representations,
certifications, and specifications,
as are attached or incorporated by reference herein.
(Attachments are listed herein.)
18. [ ] SEALED-BID AWARD (Contractor is not required to sign this document.)
Your bid on Solicitation Number                               
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as
to the terms listed above and on any continuation sheets. This award consummates
the contract which consists of the
following documents: (a) the Government's solicitation and your bid, and (b)
this award/contract. No further contractual
document is necessary. (Block 18 should be checked only when awarding a
sealed-bid contract.)
 
19A. NAME AND TITLE OF SIGNER (Type or print )




Primit Parikh, Co-Founder & COO
20A. NAME OF CONTRACTING OFFICER
JILLIAN KOHLER  CONTRACTING OFFICER
TEL:  [***]                                                 EMAIL:   [***]
 
19B. CONTRACTOR/OFFEROR


   /s/ Primit
Parikh                                                              
(Signature of person authorized to sign)
19C. DATE SIGNED


12/7/2018
20B. UNITED STATES OF AMERICA


BY    /s/ Jillian Kohler    
(Signature of Contracting Officer)
20C. DATE SIGNED


13-Dec-2018



AUTHORIZED FOR LOCAL REPRODUCTION
Previous edition is NOT usable
 
STANDARD FORM 26 (REV. 5/2011)
Prescribed by GSA [ FAR (48 CFR) 53.214(a)

--------------------------------------------------------------------------------


Page 2 of 31


Section A - Solicitation/Contract Form
POINTS OF CONTACT
Contracts POC:
Naval Air Warfare Center - Aircraft Division - DoDAAC: N68335
LeAnn Spann
Phone: [***]
E-mail: [***]  
Procuring Contracting Officer
Naval Air Warfare Center - Aircraft Division - DoDAAC: N68335
Charlie Gill
Phone: [***]
E-mail: [***]
Government/Technical POC:
Office of Naval Research - DoDAAC: N00014
Paul Maki
Phone: [***]
E-mail: [***]
Contractor POC:
Primit Parikh
Phone: [***]
E-mail: pparikh@transphormusa.com
Contractor POC:
Lisa Standring
Phone: [***]
E-mail: lstandring@transphormusa.com





--------------------------------------------------------------------------------


Page 3 of 31


Section B - Supplies or Services and Prices
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
0001
 
 
 
1
 
Lot
 
 
 
$2,635,303.00
 
 
Research and Development
 
 
 
 
CPFF
 
 
 
 
Services necessary to conduct Research and Development under ONR BAA
N00014-18-S-B001 in accordance with the Statement of Work incorporated into
Section C.
 
 
 
 
THE ESTIMATED COST OF THIS CLIN INCLUDES EQUIPMENT TO BE PROCURED BY THE
CONTRACTOR THAT SHALL BE CONSIDERED CONTRACTOR ACQUIRED PROPERTY PER FAR PART
45.
 
 
 
 
FOB: Destination
 
 
 
 
 
 
 
 
 
 
 
 
ESTIMATED COST
 
$2,512,994.00
 
 
 
 
FIXED FEE
 
 $122,309.00
 
 
 
 
TOTAL EST COST + FEE
 
$2,635,303.00

ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
000101
 
 
 
 
 
 
 
 
 


$0.00


 
 
Funding for CLIN 0001
 
 
 
 
CPFF
 
 
 
 
PURCHASE REQUEST NUMBER: 1300715447-0001
 
 
 
 
 
 
ESTIMATED COST
 


$0.00


 
 
 
 
FIXED FEE
 


$0.00


 
 
 
 
TOTAL EST COST + FEE
 


$0.00


 
 
ACRN AA
CIN: 130071544700001
 
 
 
 
 
 
 


$706,000.00








--------------------------------------------------------------------------------

Page 4 of 31


ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
0002
 
 
 
1
 
Lot
 
 
 
NSP
 
 
Data for CLIN 0001
 
 
 
 
FFP
 
 
 
 
To be produced in accordance with DD 1423, Contract Data Requirements List, A001
- A002, Exhibit A.
 
 
 
 
FOB: Destination
 
 
 
 
 
 
 
 
 
 
 
 
 
NET AMT
 
 

ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
003
 
 
 
1
 
Lot
 
 
 
$15,869,322.00
 
 
Research and Development - Option 1
 
 
 
 
CPFF
 
 
 
 
Services necessary to conduct Research and Development under ONR BAA
N00014-18-S-B001 in accordance with the Statement of Work incorporated into
Section C.
 
 
OPTION
 
THE ESTIMATED COST OF THIS CLIN INCLUDES EQUIPMENT TO BE PROCURED BY THE
CONTRACTOR THAT SHALL BE CONSIDERED CONTRACTOR ACQUIRED PROPERTY PER FAR PART
45.
 
 
 
 
FOB: Destination
 
 
 
 
 
 
 
 
 
 
 
 
ESTIMATED COST
 
$15,460,753.00
 
 
 
 
FIXED FEE
 
$408,569.00
 
 
 
 
TOTAL EST COST + FEE
 
$15,869,322.00






--------------------------------------------------------------------------------

Page 5 of 31


ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
0004
 
 
 
1
 
Lot
 
 
 
NSP
 
 
Data for CLIN 0003
 
 
 
 
FFP
 
 
 
 
To be produced in accordance with DD 1423, Contract Data Requirements List, A001
- A002, Exhibit A.
 
 
 
 
FOB: Destination
 
 
 
 
 
 
 
 
 
 
 
 
 
NET AMT
 
 






--------------------------------------------------------------------------------


Page 6 of 31


Section C - Descriptions and Specifications
STATEMENT OF WORK
This project comprises three base tasks and two optional tasks. The three base
tasks develop n-polar epitaxy technology on both silicon and SiC substrates,
provides for some initial device feedback and establishes initial pilot
production. At the end of Base Task 3, N-polar GaN on 100mm SiC HEMTs will meet
Stage 5 Material Specifications and be ready for pilot production (see Table 2.
The two optional tasks are detailed in Section 9 and establish Transphorm’s
epitaxial foundry capability and manufacturing readiness for n-polar HEMTs on
both silicon and SiC substrates. As part of the optional tasks, epitaxy process
controls will be established along with full manufacturing documentation. A
reliability profile will also be created for n-polar HEMTs.
1.
Base Task 1: N-Polar GaN on 150mm Si

1.1. Develop GaN polarity inversion buffer on Si. Starting with background from
UCSB’s n-polar process on 2-inch substrates, Transphorm will develop a GaN
polarity inversion buffer on 6-inch (150 mm) silicon substrates. This task will
begin in Year 1 Q1 and will end by Year 1 Q4. By Q4 of Year 1, the 150mm n-polar
GaN on silicon epiwafers will meet foundry input specifications and Stage 2
Material Specifications (see Table 2) with an MOCVD line yield > [***].
1.2. Develop foundry process for epiwafer evaluation on Power devices and RF
test structures. Concurrent with Task 1.1, Transphorm will design, create
fabrication masks, and develop foundry processes for n-polar Power and RF test
structures for epiwafers on silicon substrates. This task will begin in Year 1
Q1 and will end by Year 1 Q2. This task is complete when test epiwafers have
been successfully processed through the foundry for both RF and Power mask
designs.
1.3. Full fabrication process and characterization. Transphorm will use the full
fabrication process developed in Task 1.2 to process n-polar GaN on 150mm Si
HEMT epiwafers. Transphorm will evaluate these processed epiwafers for buffer
quality and application suitability using both [***] and [***] DC testing. This
task will begin in Year 1 Q3 and will end by Year 1 Q4. This task will be
complete when N- polar GaN on Si devices have been processed through the foundry
and DC and [***] testing is complete.
1.4. Epitaxy performance optimization DOE-1. Using feedback from device
performance in Task 1.3, Transphorm will optimize the epiwafer HEMT performance
to improve the electrical characteristics of the 2DEG layer reducing the sheet
resistance. At this point, the epiwafer buffer designs may become differentiated
between the RF and the Power devices. This task will begin in Year 2 Q1 and will
end by Year 2 Q2. This task will be





--------------------------------------------------------------------------------

Page 7 of 31


complete when 150mm n-polar GaN on silicon epiwafers will meet Stage 3 Material
Specifications (see Table 2).
2.
Base Task 2: N-Polar GaN on 100mm SiC

2.1. GaN on 100mm SiC epitaxy development. Using ongoing feedback from N-polar
GaN on silicon in Task 1.1, Transphorm will transfer the current best epitaxy
process conditions to benchmark epitaxial layers on GaN on 100mm SiC. This task
will begin in Year 1 Q2 and will run through the end of Year 2 Q2. By Q4 of Year
1, the 100mm n-polar GaN on SiC epiwafers will meet foundry input specifications
and Stage 3 Material Specifications (see Table 2) with an MOCVD line yield >
[***].
2.1.1.  Delivery of preliminary GaN on 100mm SiC epiwafers. At the end of Task
2.1, Transphorm will deliver preliminary epiwafers of N-polar GaN on SiC HEMTs
to ONR customers per Table 3.
2.2. Develop foundry process for epiwafer evaluation on Power devices and RF
test structures. Concurrent with Task 2.1 and utilizing designs created in Task
1.2, Transphorm will customize the fabrication masks and foundry processes for
N-polar Power and RF test structures for epiwafers on SiC substrates. This task
will begin in Year 1 Q1 and will end by Year 1 Q2. This task is complete when
test epiwafers have been successfully processed through the foundry for with the
new mask design.
2.3. GaN on SiC full device fabrication for epiwafer validation. Transphorm will
use the full fabrication process developed in Task 2.2 to process n- polar GaN
on 100mm SiC epiwafers. Transphorm will evaluate these processed epiwafers for
buffer quality and application suitability using both [***] and [***] testing.
This task will begin in Year 1 Q3 and will end by Year 2 Q1. This task will be
complete when analysis is complete on tested wafers.
3.
Base Task 3: N-Polar GaN on 100mm SiC optimization and deliverables
demonstrating pilot production

3.1. Epitaxy on SiC manufacturability optimization DOE-2. Using feedback from
device performance in Task 2.3 and epiwafer development in Task 1.4, Transphorm
will optimize the epiwafer HEMT uniformity and repeatiability to improve the
yields and usable wafer area. This task includes three full fabrication cycles
of learning and corresponding epitaxy feedback. This task will begin in Year 2
Q2 and will end by Year 3 Q1. This task will be complete when 100mm n-polar GaN
on SiC epiwafers meet Stage 5 Material Specifications [see Table 2].
3.2. GaN on SiC process control and manufacturing readiness. Based on the buffer
results and data gathered from task 3.1, SPC programs, production travelers, and
spec limits will be developed. OCAP plans and other process control
documentation will be generated. This task begins after Task 3.1 in Year 3 Q2
and ends in Year 3 Q3. This task is complete when documentation and systems work
is to complete to enable production relese of GaN on SiC.





--------------------------------------------------------------------------------

Page 8 of 31


3.3. Growth of N-Polar GaN on 100mm SiC deliverables. Using theN6833519C0107
optimized epitaxial buffer determined in Task 3.1, and the production systems
implemented in Task 3.2 Transphorm will produce final production N-polar GaN
deliverables on 100mm SiC substrates for delivery to ONR customers (Table 3). A
limited amount of HEMT customization for end customers is possible for these
deliveries (e.g.. HEMT-Al%). This task is complete when wafers are delivered and
any new data gathered from the production campaign is fed back into continuous
improvement programs.
1.
Option Task 1: GaN on 150mm SiC Substrates

1.1. Acquire and set up GaN epitaxy infrastructure for manufacturing
1.1.1.  Purchase and install MOCVD machine for dedicated US RF and mm-wave
epitaxy manufacturing. Transphorm will acquire and install a commercial-scale
MOCVD reactor to enable the capability to deliver volume manufacturing
quantities to government customers. This task will begin in Year 1 Q1 and will
run through Year 2 Q1. This task will be complete when the reactor is installed
and the existing n-polar GaN on 100mm SiC process transferred from the research
MOCVD machine.
1.1.2.  Purchase and install characterization tools for RF and mm-wave epitaxy
on SiC. Transphorm will purchase essential materials characterization tools to
handle the characterization requirements for GaN on SiC wafers as well as the
higher volume and larger diameter substrates. This task will begin in Year 1 Q1
and will run through the end of Year 1 Q3. This task is complete when the
equipment is installed and operational.
1.2. N-Polar GaN on SiC process expansion to 1n0mm. Transphorm will expand the
existing 4-inch (100 mm) process from Base Task 3.2 to 6- inch (150 mm)
substrates while meeting the Stage 5 Material Specifications (Table 2). This
task will begin in Year 3 Q1 and will run through the end of Year 3 Q3. This
task will be complete when N-polar GaN on 150mm SiC epiwafers meet manufacturing
targets ( Table 9)
1.2.1.  Delivery of N-polar GaN on 1n0mm SiC epiwafers. In Year 3 Q4, Transphorm
will produce N-polar GaN on 150 mm SiC HEMTs for delivery to ONR customers. A
limited amount of HEMT customization for end customers is possible for these
deliveries (i.e. HEMT-Al%).
1.3. Ga-polar GaN on 1n0mm SiC manufacturing for RF and mm-wave applications.
Leveraging existing 100 mm substrate processes, Transphorm will expand the Ga-
polar HEMT process to 150mm substrates while meeting Material stage 4
specifications (Table 2). This task will begin in Year 2 Q1 and will run through
the end of Year 2 Q3. This task will be complete when Ga-polar GaN on 150mm SiC
epiwafers meet manufacturing targets (Table 9)





--------------------------------------------------------------------------------

Page 9 of 31


1.3.1.  Delivery of Ga-polar GaN on 1n0mm SiC epiwafers. In Year 2 Q4,
Transphorm will produce Ga-polar GaN on 150mm SiC HEMTs for delivery to ONR
customers. A limited amount of HEMT customization for end customers is possible
for these deliveries (for e.g. HEMT-Al%).
2.
Option Task 2: GaN on 150 - 200mm Si Substrates

2.1. Improve n-polar GaN on 1n0mm Si epiwafers for manufacturability. Continuing
the development from Base Task 1.4, Transphorm will improve the N-polar epitaxy
on silicon substrates to Stage 5 Material Specifications (Table 2). This will
bring the N- polar GaN on Si technology to manufacturing readiness by
establishing process capability and controls along with device validation. This
task will begin in Year 1 Q3 and will run through Year 2 Q4. This task will be
complete when the N-polar GaN on 150mm Si epiwafers meet manufacturing metrics
(see Table 9)
2.2. Large signal performance and reliability for High Voltage devices.
Transphorm will test the N-polar HEMT epiwafers developed in Task 2.1 for their
in-circuit performance and establish their reliability profile (i.e. MTTF,
acceleration factors) in comparison to Ga-polar material (Transphorm’s current
production qualified material). This task will begin in Year 2 Q4 and will run
through the end of Year 3 Q1 This task will be complete when reliability testing
is complete and data is analyzed.
2.2.1.  Delivery of N-polar GaN on 1n0mm Si epiwafers. In Year 3 Q2, Transphorm
will produce N-polar GaN on 150mm Si HEMTs for delivery to ONR customers. A
limited amount of HEMT customization for end customers is possible for these
deliveries (for e.g. HEMT-Al%).
2.3. Transfer N-polar GaN on Si epitaxy to 200mm diameter substrates.
2.3.1.  N-Polar GaN on Si process expansion to 200mm. Transphorm will expand the
existing 150mm process from Task 2.2 to 200mm substrates while meeting the Stage
5 Material Specifications [see Table 9]. This task will begin in Year 2 Q4 and
will run through the end of Year 3 Q1.
2.3.2.  N-Polar GaN on 200mm Si manufacturing readiness. Transphorm will
establish process capability and controls for the 200mm line along with device
validation. This task will begin in Year 2 Q4 and will run through the end of
Year 3 Q1. The manufacture of these N-polar GaN on 150mm Si epiwafers will meet
manufacturing yield targets …[see Table 9]
2.3.2.1.   Delivery of n-polar GaN on 200mm Si epiwafers. In Year 3 Q2,
Transphorm will produce N-polar GaN on 200mm Si HEMTs for delivery to ONR
customers. A limited amount of HEMT customization for end customers is possible
for these deliveries (i.e. HEMT-Al%).





--------------------------------------------------------------------------------

Page 10 of 31


2.3.3.  Reliability testing on packaged parts from 200 mm wafers. Transphorm
will fabricate devices on 200 mm Si substrates by [***] and then proceeding with
wafer processing in Transphorm’s production foundry. Transphorm will then test
the 200mm N-polar HEMT epiwafers developed in Task 2.3.1 for their in-circuit
performance and establish their reliability profile (i.e. MTTF, acceleration
factors) in comparison to both 150mm n-polar HEMTs in Task 2.2 and to Ga-polar
material (Transphorm’s current production qualified material on 150mm). This
task will begin in Year 3 Q1 and will run through the end of Year 3 Q3.
CLAUSES INCORPORATED BY FULL TEXT
C-T-T-ECMRA REQUIRED ENTERPRISE-WIDE CONTRACTOR MANPOWER REPORTING APPLICATION
(ECMRA) INFORMATION (NOV 2017)
The contractor shall report contractor labor hours (including subcontractor
labor hours) required for performance of services provided under this contract
for the services identified in CLINS 0001 and 0003 via a secure data collection
site. Contracted services, excluded from reporting are based on Product Service
Codes (PSCs). The excluded PSCs are:
(1)    W, Lease/Rental of Equipment;
(2)    X, Lease/Rental of Facilities;
(3)    Y, Construction of Structures and Facilities;
(4)    D, Automatic Data Processing and Telecommunications, IT and Telecom -
Telecommunications Transmission (D304) and Internet (D322) ONLY.
(5)    S, Utilities ONLY;
(6)    V, Freight and Shipping ONLY.
The contractor is required to completely fill in all required data fields using
the following web address
"https://www.ecmra.mil."
Reporting inputs will be for the labor executed during the period of performance
during each Government fiscal year (FY), which runs October 1 through September
30. While inputs may be reported any time during the FY, all data shall be
reported no later than October 31 of each calendar year. Contractors may direct
questions to the help desk, linked at "https://www.ecmra.mil."





--------------------------------------------------------------------------------


Page 11 of 31


Section D - Packaging and Marking
CLAUSES INCORPORATED BY FULL TEXT
5252.247-9507     PACKAGING AND MARKING OF REPORTS (NAVAIR)(OCT 2005)
(a)    All unclassified data shall be prepared for shipment in accordance with
best commercial practice. Classified
reports, data and documentation, if any, shall be prepared for shipment in
accordance with the National Industry
Security Program Operating Manual, DoD 5220.22-M.
(b)    The contractor shall prominently display on the cover of each report the
following information:
(1)
Name and business address of contractor.

(2)
Contract Number/Delivery/Task order number.

(3)
Contract/Delivery/Task order dollar amount.

(4)
Whether the contract was competitively or non-competitively awarded.

(5)
Name of sponsoring individual.

(6)
Name and address of requiring activity.

5252.247-9514     TECHNICAL DATA PACKING INSTRUCTIONS (NAVAIR)(SEP 1999)
Technical Data and Information shall be packed and packaged for domestic
shipment in accordance with best commercial practices. The package or envelope
should be clearly marked with any special markings specified in this contract
(or delivery/task order), e.g., Contract Number, CLIN, Device No., and document
title must be on the outside of the package. Classified reports, data and
documentation, if applicable, shall be prepared for shipment in accordance with
Defense Industrial Manual for Safeguarding Classified Information, DoD 5220.22M.





--------------------------------------------------------------------------------


Page 12 of 31


Section E - Inspection and Acceptance
INSPECTION AND ACCEPTANCE TERMS
Supplies/services will be inspected/accepted at:
CLIN
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
0001
Destination
Government
Destination
Government
000101
N/A
N/A
N/A
N/A
0002
Destination
Government
Destination
Government
0003
Destination
Government
Destination
Government
0004
Destination
Government
Destination
Government

CLAUSES INCORPORATED BY REFERENCE
52.246-9
Inspection Of Research And Development (Short Form)
APR 1984

CLAUSES INCORPORATED BY FULL TEXT
5252.246-9514
INSPECTION AND ACCEPTANCE OF TECHNICAL DATA AND INFORMATION (NAVAIR)(FEB 1995)

Inspection and acceptance of technical data and information will be performed by
the Procuring Contracting
Officer (PCO) or his duly authorized representative. Inspection of technical
data and information will be performed by ensuring successful completion of the
requirements set forth in the DD Form 1423, Contract Data Requirements List
(CDRL) and incorporation/resolution of Government review comments on the data
items. Acceptance will be evidenced by execution of an unconditional DD Form
250, Material Inspection and Receiving Report, as appropriate, and/or upon
receipt of a second endorsement acceptance by the PCO on the attachment to this
contract entitled N/A. The attached form will not be used for high cost data
such as drawings, specifications, and technical manuals.
5252.246-9517
CONSTRUCTIVE ACCEPTANCE PERIOD (NAVAIR) (MAR 1999)

For the purpose of FAR Clause 52.232-25, "Prompt Payment", paragraph (a)(5)(i),
Government acceptance shall be deemed to have occurred constructively on the
30th day after the contractor delivered the supplies or performed the services.





--------------------------------------------------------------------------------


Page 13 of 31


Section F - Deliveries or Performance
DELIVERY INFORMATION
CLIN
 
DELIVERY DATE
 
QUANTITY
 
SHIP TO ADDRESS
 
DODAAC / CAGE
0001
 
POP 14-DEC-2018 TO
13-DEC-2021
 
N/A
 
OFFICE OF NAVAL RESEARCH
PAUL MAKI
875 NORTH RANDOLPH STREET ARLINGTON VA 22203
[***]
FOB: Destination
 
N00014
000101
 
N/A
 
N/A
 
N/A
 
N/A
0002
 
POP 14-DEC-2018 TO
13-DEC-2021
 
N/A
 
OFFICE OF NAVAL RESEARCH
PAUL MAKI
875 NORTH RANDOLPH STREET ARLINGTON VA 22203
[***]
FOB: Destination
 
N00014
0003
 
POP 14-JUN-2019 TO
13-JUN-2022
 
N/A
 
(SAME AS PREVIOUS LOCATION)
FOB: Destination
 
N00014
0004
 
 
 
N/A
 
(SAME AS PREVIOUS LOCATION)
FOB: Destination
 
N00014

CLAUSES INCORPORATED BY REFERENCE
52.242-15 Alt I
Stop-Work Order (Aug 1989) -Alternate I
APR 1984
52.247-34
F.O.B. Destination
NOV 1991






--------------------------------------------------------------------------------


Page 14 of 31


Section G - Contract Administration Data
ACCOUNTING AND APPROPRIATION DATA
[***]
COST CODE: [***]
AMOUNT: $706,000.00
ACRN
CLIN/SLIN
CIN
AMOUNT
AA
[***]
[***]
$706,000.00

CLAUSES INCORPORATED BY REFERENCE
252.232-7003
Electronic Submission of Payment Requests and Receiving Reports
JUN 2012

CLAUSES INCORPORATED BY FULL TEXT
252.227-7030
TECHNICAL DATA--WITHHOLDING OF PAYMENT (MAR 2000)

(a) If technical data specified to be delivered under this contract, is not
delivered within the time specified by this contract or is deficient upon
delivery (including having restrictive markings not identified in the list
described in the clause at 252.227-7013(e)(2) or 252.227-7018(e)(2) of this
contract), the Contracting Officer may until such data is accepted by the
Government, withhold payment to the Contractor of ten percent (10%) of the total
contract price or amount unless a lesser withholding is specified in the
contract. Payments shall not be withheld nor any other action taken pursuant to
this paragraph when the Contractor's failure to make timely delivery or to
deliver such data without deficiencies arises out of causes beyond the control
and without the fault or negligence of the Contractor.
(b) The withholding of any amount or subsequent payment to the Contractor shall
not be construed as a waiver of any rights accruing to the Government under this
contract.
(End of clause)
252.232-7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)
(a) Definitions. As used in this clause--
Department of Defense Activity Address Code (DoDAAC) is a six position code that
uniquely identifies a unit, activity, or organization.
Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).
Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.
(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.





--------------------------------------------------------------------------------

Page 15 of 31


(c) WAWF access. To access WAWF, the Contractor shall--
(1) Have a designated electronic business point of contact in the System for
Award Management at https://www.acquisition.gov; and
(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.
(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.
(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.
(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:
(1) Document type. The Contractor shall use the following document type(s).
COMBO
(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.
I/A DESTINATION
(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.
Routing Data Table*
 
 
Field Name in WAWF
 
Data to be entered in WAWF
Pay Official DoDAAC
 
[***]
Issue By DoDAAC
 
[***]
Admin DoDAAC
 
[***]
Inspect By DoDAAC
 
[***]
Ship To Code
 
[***]
Ship From Code
 
—
Mark For Code
 
—
Service Approver (DoDAAC)
 
—
Accept at Other DoDAAC
 
—
LPO DoDAAC
 
 
DCAA Auditor DoDAAC
 
[***]
Other DoDAAC(s)
 
—

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes
appropriate contract line item and subline item descriptions of the work
performed or supplies delivered, unit price/cost per unit, fee (if applicable),
and all relevant back-up documentation, as defined in DFARS Appendix F, (e.g.
timesheets) in support of each payment request.





--------------------------------------------------------------------------------

Page 16 of 31


(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system. [***]
(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact.
For Navy WAWF questions, call DFAS Customer Care [***].
(2) For technical WAWF help, contact the WAWF helpdesk at [***].
(End of clause)
252.246-7000
MATERIAL INSPECTION AND RECEIVING REPORT (MAR 2008)

(a) At the time of each delivery of supplies or services under this contract,
the Contractor shall prepare and furnish to the Government a material inspection
and receiving report in the manner and to the extent required by Appendix F,
Material Inspection and Receiving Report, of the Defense FAR Supplement.
(b) Contractor submission of the material inspection and receiving information
required by Appendix F of the Defense FAR Supplement by using the Wide Area
WorkFlow (WAWF) electronic form (see paragraph (b) of the clause at
252.232-7003) fulfills the requirement for a material inspection and receiving
report (DD Form 250). Two copies of the receiving report (paper copies of either
the DD Form 250 or the WAWF report) shall be distributed with the shipment, in
accordance with Appendix F, Part 4, F-401, Table 1, of the Defense FAR
Supplement.Appendix F--Material Inspection and Receiving Report
5252.201-9500
TECHNICAL POINT OF CONTACT (TPOC)(NAVAIR)(SEP 2012)

(a) The Technical Point of Contact (TPOC) for this contract is:
Paul Maki - DoDAAC: N00014
Office of Naval Research
875 Liberty Center
Arlington, VA 22203
[***]
[***]
(b) This individual is not a Contracting Officer nor a Contracting Officer's
Representative (COR)/Task Order COR (TOCOR) and has no authority to make
changes, verbally or otherwise, to the existing contract or order. Further, no
authority has been delegated to this individual by the Procuring Contracting
Officer (PCO).
(c) The contractor may use this technical POC for technical questions related to
the existing contract or order. Also, as a representative of the requiring
activity, the TPOC may perform or assist in such areas as: base access forms,
security related issues, IT access requirements, Contractor Performance
Assessment Reporting System (CPARS), clarification of technical requirements,
and statement of work inquires.
(d) The contractor shall immediately notify the Procuring Contracting Officer in
writing if the contractor interprets any action by the TPOC to be a change to
the existing contract.
5252.204-9503
E-PEDITING CONTRACT CLOSEOUT (NAVAIR) (JAN 2007)

(a) As part of the negotiated fixed price or total estimated amount of this
contract, both the Government and the
Contractor have agreed to waive any entitlement that otherwise might accrue to
either party in any residual dollar amount of $1,000 or less at the time of
final contract closeout. The term "residual dollar amount" shall include all
money that would otherwise be owed to either party at the end of the contract,
except that, amounts connected in any





--------------------------------------------------------------------------------

Page 17 of 31


way with taxation, allegations of fraud and/or antitrust violations shall be
excluded. For purposes of determining residual dollar amounts, offsets of money
owed by one party against money that would otherwise be paid by that party might
be considered to the extent permitted by law.
(b) This agreement to waive entitlement to residual dollar amounts has been
considered by both parties. It is agreed that the administrative costs for
either party associated with collecting such small dollar amounts could exceed
the amount to be recovered.
5252.232-9510
PAYMENT OF FI-ED FEE (NAVAIR) (OCT 2005)

(a) The fixed fee, as specified in Section B of this contract, subject to any
adjustment required by other provisions of this contract, will be paid in
installments. The fixed fee will be paid not more frequently than bi-weekly
based on the allowable cost. The amount of each such installment shall be in the
same ratio to the total fixed fee as the related provisional payment on account
of allowable cost is to the total estimated cost of the contract or order if a
completion contract. Payment shall be made in accordance with FAR Clauses
52.216-7, "Allowable Cost and Payment," and 52.216-8, "Fixed Fee."
(b) In the event of termination of the work in accordance with the FAR Clause
52.232-22, "Limitation of Funds," the fixed fee shall be redetermined by mutual
agreement equitably to reflect the reduction of the work performed. The amount
by which such fixed fee is less than or exceeds payments previously made on
account of fee, shall be paid to (or repaid by) the contractor.
(c) The balance of the fixed fee shall be payable in accordance with other
clauses of this contract.
(d) For indefinite delivery type contracts the terms of this clause apply to
each delivery/task order there under.
5252.232-9524
ALLOTMENT OF FUNDS (NAVAIR)(OCT 2005)

(a) This contract is incrementally funded with respect to both cost and fee.
(b) The amounts presently available and allotted to this contract for payment of
fee, as provided in the Section I clause of this contract entitled “FIXED FEE”,
are as follows:
ITEM(S)
ALLOTTED TO FIXED FEE
CLIN 0001
$32,766.69

(c) The amounts presently available and allotted to this contract for payment of
cost, subject to the Section I “LIMITATION OF FUNDS” clause, the items covered
thereby and the period of performance which it is estimated the allotted amount
will cover are as follows:
PERIOD OF
 
ITEM(S)
ALLOTTED TO COST
PERFORMANCE
CLIN 0001
$673,233.31
Approximately 9.6 months

(d) The parties contemplate that the Government will allot additional amounts to
this contract from time to time
by unilateral contract modification, and any such modification shall state
separately the amounts allotted for cost and for fee, the items covered thereby,
and the period of performance the amounts are expected to cover.





--------------------------------------------------------------------------------

Page 18 of 31


G-T-T-PAY PAYMENT INSTRUCTIONS (APR 2018)
For Government Use Only
Contract/Order
Payment Clause
Type of Payment Request
Supply
Service
Construction
Payment Office
Allocation Method
52.212-4 (Alt I), Contract Terms and Conditions— Commercial Items
52.216-7, Allowable Cost and Payment
52.232-7, Payments under Time-and-Materials and Labor- Hour Contracts
Cost Voucher
X
X
N/A
Line item specific proration. If there is more than one ACRN within a
deliverable line or deliverable subline item, the funds will be allocated in the
same proportion as the amount of funding currently unliquidated for each ACRN on
the deliverable line or deliverable subline item for which payment is requested.
52.232-1, Payments
Navy
Shipbuilding
Invoice (Fixed
Price)
x
N/A
N/A
Line Item specific by fiscal year. If there is more than one ACRN within a
deliverable line or deliverable subline item, the funds will be allocated using
the oldest funds. In the event of a deliverable line or deliverable subline item
with two ACRNs with the same fiscal year, those amounts will be prorated to the
available unliquidated funds for that year.
52.232-1, Payments;
52.232-2, Payments under Fixed-Price Research and Development Contracts;
52.232-3, Payments under Personal Services Contracts;
52.232-4, Payments under Transportation Contracts and Transportation-Related
Services Contracts; and
52.232-6, Payments under Communication Service Contracts with Common Carriers
Invoice
X
X
N/A
Line Item Specific proration. If there is more than one ACRN within a
deliverable line or deliverable subline item, the funds will be allocated in the
same proportion as the amount of funding currently unliquidated for each ACRN on
the deliverable line or deliverable subline item for which payment is requested.






--------------------------------------------------------------------------------

Page 19 of 31


52.232-5, Payments Under Fixed-Price Construction Contracts
Construction Payment Invoice
N/A
N/A
X
Line Item specific by fiscal year. If there is more than one ACRN within a
deliverable line or deliverable subline item, the funds will be allocated using
the oldest funds. In the event of a deliverable line or deliverable subline item
with two ACRNs with the same fiscal year, those amounts will be prorated to the
available unliquidated funds for that year.
52.232-16, Progress Payments
Progress
Payment*
X
X
N/A
Contract-wide proration. Funds shall be allocated in the same proportion as the
amount of funding currently unliquidated for each ACRN. Progress Payments are
considered contract level financing, and the “contract price” shall reflect the
fixed price portion of the contract per FAR 32.501-3.
52.232-29, Terms for Financing of Purchases of Commercial Items;
52.232-30, Installment Payments for Commercial Items
Commercial Item Financing*
X
X
N/A
Specified in approved payment. The contracting officer shall specify the amount
to be paid and the account(s) to be charged for each payment approval in
accordance with FAR 32.207(b)(2) and 32.1007(b)(2).
52.232-32, Performance-Based Payments
Performance- Based Payments*
X
X
N/A
Specified in approved payment. The contracting officer shall specify the amount
to be paid and the account(s) to be charged for each payment approval in
accordance with FAR
32.207(b)(2) and 32.1007(b)(2).
252.232-7002, Progress Payments for Foreign Military Sales Acquisitions
Progress
Payment*
X
X
N/A
Allocate costs among line items and countries in a manner acceptable to the
Administrative Contracting Officer.
*Liquidation of Financing Payments. Liquidation will be applied by the payment
office against those ACRNs which are identified by the payment instructions for
the delivery payment and in keeping with the liquidation provision of the
applicable contract financing clause (i.e., progress payment, performance-based
payment, or commercial item financing).
 






--------------------------------------------------------------------------------


Page 20 of 31


Section H - Special Contract Requirements
SPECIAL CONTRACT REQUIREMENTS
H.1 Exercise of Option
The Government, at any time after the effective date of the contract, may
require the contractor to perform work under Option Items 0003 through 0004
during the time and place and at the prices set forth herein. This option may be
exercised by either a unilateral or bilateral modification to this contract
signed by the Contracting Officer depending on whether the negotiations for the
option SOW and the option price have been completed or the SOW, as written,
fully describes the option effort. The unilateral right of the Government to
invoke the option will expire within 6 months following the completion of the
base effort. The right to invoke a unilateral option shall be maintained by the
Government up until the last day of the expiration period and no advance notice
is required.
H.2 Limitation of Liability - Incremental Funding
This contract is incrementally funded and the amount currently available for
payment thereunder is limited to $706,000 which includes 5.0% of fixed fee
applied to total costs excluding equipment. Subject to the provisions of the
clause entitled Limitation of Funds, 52.232-22 of the general provisions of this
contract, no legal liability on the part of the Government for payment in excess
of $706,000 shall arise unless additional funds are made available and are
incorporated as a modification to this contract. The amount available is
estimated to cover the period of performance through approximately 9.6 months.
H.3 1) Any request for a period of performance extension shall be submitted in
writing to the Contracting Officer and Contracting Officer Representative
(COR)/Program Officer no later than thirty (30) days prior to the expiration of
the contract to allow the Government time to consider, and if approved, process
the request. Requests submitted less than thirty (30) prior to the expiration of
the contract may be rejected and not processed by the Government. 2) The request
shall include (a) Contract number, (b) Contract Line Item Number (CLIN)
associated with the extension, (c) current expiration date of the CLIN
associated with the extension, (d) revised date for which the extension is
requested, (e) the rationale as to why the extension is required, (f) status of
the remaining task(s) to be completed during the extension period, (g) plan of
action for completing the effort, and (h) evidence of sufficient funding under
the CLIN to ensure remaining task(s) may be completed during the extension.
H.4 Clauses
ONR 5252.235-9700 ACKNOWLEDGEMENT OF SPONSORSHIP (DEC 1988)
(a)    The Contractor agrees that in the release of information relating to this
contract, such release shall include a statement to the effect that the project
or effort depicted was or is sponsored by the agency set forth in the Schedule
of this contract, and that the content of the information does not necessarily
reflect the position or policy of the Government and no official endorsement
should be inferred.
(b)    For the purpose of this clause, “information” includes but is not limited
to, news releases, articles, manuscripts, brochures, advertisements, still and
motion pictures, speeches, trade association meetings, symposia, etc.
(c)    Nothing in the foregoing shall affect compliance with the requirements of
the clause of this contract entitled “Security Requirements” (FAR 52.204-2 and
Alternate I) if such clause is a part of the contract.
(d)    The Contractor further agrees to include this provision in any
subcontract awarded as a result of this contract.
ONR 5252.210-9708 - Metrication Requirements (DEC 1988)
(a)    All scientific and technical reports delivered pursuant to the terms of
this contract shall identify units of measurement in accordance with the
International System of Units (SI) commonly referred to as the "Metric System".
Conversion to U.S. customary units may also be given where additional clarity is
deemed necessary. Guidance for application of the metric system is contained in
the American Society of Testing Materials document





--------------------------------------------------------------------------------

Page 21 of 31


entitled "Standard Practice for Use of the International System of Units (The
Modernized Metric System)" (ASTM Designation E380-89A).N6833519C0107
(b)    This provision also applies to journal article preprints, reprints,
commercially published books or chapters of books, theses or dissertations
submitted in lieu of a scientific and/or technical report.
ONR 5252.237-9705 KEY PERSONNEL (DEC 88)
(a) The Contractor agrees to assign to the contract tasks those persons whose
resumes were submitted with its proposal and who are necessary to fulfill the
requirements of the contract as "key personnel". No substitutions may be made
except in accordance with this clause.
(b) The Contractor understands that during the first ninety (90) days of the
contract performance period, no personnel substitutions will be permitted unless
these substitutions are unavoidable because of the incumbent's sudden illness,
death or termination of employment. In any of these events, the Contractor shall
promptly notify the Contracting Officer and provide the information described in
paragraph (c) below. After the initial ninety (90) day period the Contractor
must submit to the Contracting Officer all proposed substitutions, in writing,
at least thirty (30) days in advance forty-five (45)  days if security clearance
must be obtained, of any proposed substitution and provide the information
required by paragraph (c) below.
(c) Any request for substitution must include a detailed explanation of the
circumstances necessitating the proposed substitution, a resume for the proposed
substitute, and any other information requested by the Contracting Officer. Any
proposed substitute must have qualifications equal to or superior to the
qualifications of the incumbent. The Contracting Officer or his/her authorized
representative will evaluate such requests and promptly notify the Contractor in
writing of his/her approval or disapproval thereof.
(d) In the event that any of the identified key personnel cease to perform under
the contract and the substitute is disapproved, the contract may be immediately
terminated in accordance with the Termination clause of the contract.
The following are identified as key personnel:
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]






--------------------------------------------------------------------------------

Page 22 of 31


ONR 5252.242-9718 TECHNICAL DIRECTION (FEB 2002)
(a)    Performance of the work hereunder is subject to the technical direction
of the Program Officer/COR designated in this contract, or duly authorized
representative. For the purposes of this clause, technical direction includes
the following:
(1)    Direction to the Contractor which shifts work emphasis between work areas
or tasks, requires pursuit of certain lines of inquiry, fills in details or
otherwise serves to accomplish the objectives described in the statement of
work;
(2)    Guidelines to the Contractor which assist in the interpretation of
drawings, specifications technical portions of work description.
(b)    Technical direction must be within the general scope of work stated in
the contract. Technical direction may not be used to:
(1)    Assign additional work under the contract;
(2)    Direct a change as defined in the contract clause entitled "Changes";
(3)    Increase or decrease the estimated contract cost, the fixed fee, or the
time required for contract performance; or
(4)    Change any of the terms, conditions or specifications of the contract.
(c)    The only individual authorized to in any way amend or modify any of the
terms of this contract shall be the Contracting Officer. When, in the opinion of
the Contractor, any technical direction calls for effort outside the scope of
the contract or inconsistent with this special provision, the Contractor shall
notify the Contracting Officer in writing within ten working days after its
receipt. The Contractor shall not proceed with the work affected by the
technical direction until the Contractor is notified by the Contracting Officer
that the technical direction is within the scope of the contract.
(d)    Nothing in the foregoing paragraphs may be construed to excuse the
Contractor from performing that portion of the work statement which is not
affected by the disputed technical direction.
ONR 5252.235-9715    RESEARCH RESPONSIBILITY (DEC 1988)
(a)    In the conduct of the research effort identified in this contract, the
Contractor shall bear primary responsibility for the conduct of the research and
will exercise judgment towards attaining the stated research objectives within
the limits of the terms and conditions of the contract; provided, however, that
the Contractor will obtain the Contracting Officer's approval to change (i) the
methodology or experiment when such is stated in the contract as a specific
objective; (ii) the stated objectives of the research effort; or (iii) the
phenomenon or phenomena under study. Consistent with the foregoing, the
Contractor shall conduct the work as set forth in this contract.
(b)    When the decision to enter into this contract is based to a considerable
extent upon the Principal Investigator's knowledge of the field of study and his
capabilities to manage the research project in an effective and productive
manner, the Principal Investigator identified in the contract shall be
continuously responsible for the conduct of the research project and shall be
closely involved with the research efforts.
(c)    The Contractor shall advise the Contracting Officer if the Principal
Investigator identified in this contract plans to devote substantially less
effort to the work than anticipated.
(d)    The Contractor shall obtain the Contracting Officer's approval prior to
changing the Principal Investigator identified in this contract, or prior to
continuing the research work during a continuous period in excess of three
months without the participation of an approved Principal Investigation.
ONR 5252.204-9722 ELECTRONIC DOCUMENT ACCESS (AUG 2012)
The Office of Naval Research (ONR) award and modification documents are now
available via the Electronic Document Access System (EDA). EDA is a web-based
system that provides secure online access, storage, and retrieval of awards and
modifications to Department of Defense (DoD) employees and vendors. An ONR





--------------------------------------------------------------------------------

Page 23 of 31


representative will enter the contact information for vendor notification of up
to two (2) vendor representatives into EDA for each contract. Once an executed
ONR contract document is loaded into EDA, the designated vendor
representative(s) will automatically receive an email notification that the
document is available in EDA. The vendor is responsible for retrieving the
document from EDA; ONR will no longer mail hard copies to vendors.
Each vendor is responsible for providing ONR with their vendor representatives'
contact information as well as any changes to their contact information for each
ONR contract. Vendors shall submit EDA vendor representative contact information
changes to the cognizant ONR Contract Specialist or Contracting Officer of each
ONR contract. Each request to change EDA vendor representative contact
information shall include the following information:
1. Contract number
2. Email address
3. First name
4. Last name
5. Organization
Users must be aware that EDA inactivates user accounts for non-use after 90
days. Failure to use your account will result in inactivation. A password reset
and EDA POC approval is required to reactivate account.
CLAUSES INCORPORATED BY FULL TEXT
5252.211- 9510 CONTRACTOR EMPLOYEES (NAVAIR)(MAY 2011)
(a) In all situations where contractor personnel status is not obvious, all
contractor personnel are required to identify themselves to avoid creating an
impression to the public, agency officials, or Congress that such contractor
personnel are Government officials. This can occur during meeting attendance,
through written (letter or email) correspondence or verbal discussions (in
person or telephonic), when making presentations, or in other situations where
their contractor status is not obvious to third parties. This list is not
exhaustive. Therefore, the contractor employee(s) shall:
(1) Not by word or deed give the impression or appearance of being a Government
employee;
(2) Wear appropriate badges visible above the waist that identify them as
contractor employees when in Government spaces, at a Government-sponsored event,
or an event outside normal work spaces in support of the contract/order;
(3) Clearly identify themselves as contractor employees in telephone
conversations and in all formal and informal written and electronic
correspondence. Identification shall include the name of the company for whom
they work;
(4) Identify themselves by name, their company name, if they are a subcontractor
the name of the prime contractor their company is supporting, as well as the
Government office they are supporting when participating in meetings,
conferences, and other interactions in which all parties are not in daily
contact with the individual contractor employee; and
(5) Be able to provide, when asked, the full number of the contract/order under
which they are performing, and the name of the Contracting Officer’s
Representative.
(b) If wearing a badge is a risk to safety and/or security, then an alternative
means of identification maybe utilized if endorsed by the Contracting Officer’s
Representative and approved by the Contracting Officer.
(c) The Contracting Officer will make final determination of compliance with
regulations with regard to proper identification of contractor employees.





--------------------------------------------------------------------------------

Page 24 of 31


5252.228-9501 LIABILITY INSURANCE (NAVAIR) (MAR 1999)
The following types of insurance are required in accordance with the clause
entitled, 52.228-7,"Insurance--Liability to Third Persons" and shall be
maintained in the minimum amounts shown:
(a) Comprehensive General Liability: $200,000 per person and $500,000 per
accident for bodily injury.
(b) Automobile Insurance: $200,000 per person and $500,000 per accident for
bodily injury and $500,000 or other appropriate amount per accident for property
damage.
(c) Standard Workman's Compensation and Employer's Liability Insurance (or,
where maritime employment is involved, Longshoremen's and Harbor Worker's
Compensation Insurance) in the minimum amount of $100,000.
(d) Aircraft public and passenger liability: N/A per person and N/A per
occurrence for bodily injury, other than passenger liability; N/A per occurrence
for property damage. Passenger bodily injury liability limits of N/A per
passenger, multiplied by the number of seats or number of passengers, whichever
is greater.





--------------------------------------------------------------------------------


Page 25 of 31


Section I - Contract Clauses
CLAUSES INCORPORATED BY REFERENCE
52.202-1
Definitions
NOV 2013
52.203-3
Gratuities
APR 1984
52.203-5
Covenant Against Contingent Fees
MAY 2014
52.203-6
Restrictions On Subcontractor Sales To The Government
SEP 2006
52.203-7
Anti-Kickback Procedures
MAY 2014
52.203-8
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
MAY 2014
52.203-10
Price Or Fee Adjustment For Illegal Or Improper Activity
MAY 2014
52.203-12
Limitation On Payments To Influence Certain Federal Transactions
OCT 2010
52.203-17
Contractor Employee Whistleblower Rights and Requirement To Inform Employees of
Whistleblower Rights
APR 2014
52.203-19
Prohibition on Requiring Certain Internal Confidentiality Agreements or
Statements
JAN 2017
52.204-2
Security Requirements
AUG 1996
52.204-4
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
MAY 2011
52.204-10
Reporting Executive Compensation and First-Tier Subcontract Awards
OCT 2016
52.204-13
System for Award Management Maintenance
OCT 2016
52.204-19
Incorporation by Reference of Representations and Certifications.
DEC 2014
52.204-21
Basic Safeguarding of Covered Contractor Information Systems
JUN 2016
52.204-23
Prohibition on Contracting for Hardware, Software, and Services Developed or
Provided by Kaspersky Lab and Other Covered Entities.
JUL 2018
52.209-6
Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
OCT 2015
52.209-9
Updates of Publicly Available Information Regarding Responsibility Matters
JUL 2013
52.209-10
Prohibition on Contracting With Inverted Domestic Corporations
NOV 2015
52.211-5
Material Requirements
AUG 2000
52.215-2
Audit and Records--Negotiation
OCT 2010
52.215-8
Order of Precedence--Uniform Contract Format
OCT 1997
52.215-10
Price Reduction for Defective Certified Cost or Pricing Data
AUG 2011
52.215-11
rice Reduction for Defective Certified Cost or Pricing Data Modifications
AUG 2011
52.215-12 (Dev)
Subcontractor Certified Cost or Pricing Data (Deviation 2018-O0015)
JUL 2018
52.215-13 (Dev)
 Subcontractor Certified Cost or Pricing Data - Modifications (Deviation
2018-O0015)
JUL 2018
52.215-14
Integrity of Unit Prices
OCT 2010
52.215-15
Pension Adjustments and Asset Reversions
OCT 2010
52.215-17
Waiver of Facilities Capital Cost of Money
OCT 1997
52.215-18
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions
JUL 2005
52.215-19
Notification of Ownership Changes
OCT 1997
52.215-23
Limitations on Pass-Through Charges
OCT 2009






--------------------------------------------------------------------------------

Page 26 of 31


52.216-8
Fixed Fee
JUN 2011
52.219-4
Notice of Price Evaluation Preference for HUBZone Small Business Concerns
OCT 2014
52.219-8
Utilization of Small Business Concerns
NOV 2016
52.222-3
Convict Labor
JUN 2003
52.222-21
Prohibition Of Segregated Facilities
APR 2015
52.222-26
Equal Opportunity
SEP 2016
52.222-37
Employment Reports on Veterans
FEB 2016
52.222-40
Notification of Employee Rights Under the National Labor Relations Act
DEC 2010
52.222-50
Combating Trafficking in Persons
MAR 2015
52.222-54
Employment Eligibility Verification
OCT 2015
52.223-6
Drug-Free Workplace
MAY 2001
52.223-18
Encouraging Contractor Policies To Ban Text Messaging While Driving
AUG 2011
52.225-13
Restrictions on Certain Foreign Purchases
JUN 2008
52.227-1 Alt I
Authorization And Consent (Dec 2007) - Alternate I
APR 1984
52.227-2
Notice And Assistance Regarding Patent And Copyright Infringement
DEC 2007
52.227-10
Filing Of Patent Applications--Classified Subject Matter
DEC 2007
52.227-11
Patent Rights--Ownership By The Contractor
MAY 2014
52.228-7
Insurance--Liability To Third Persons
MAR 1996
52.232-9
Limitation On Withholding Of Payments
APR 1984
52.232-17
Interest
MAY 2014
52.232-20
Limitation Of Cost
APR 1984
52.232-22
Limitation Of Funds
APR 1984
52.232-23
Assignment Of Claims
MAY 2014
52.232-25
Prompt Payment
JAN 2017
52.232-33
Payment by Electronic Funds Transfer--System for Award Management
JUL 2013
52.232-39
Unenforceability of Unauthorized Obligations
JUN 2013
52.232-40
Providing Accelerated Payments to Small Business Subcontractors
DEC 2013
52.233-1
Disputes
MAY 2014
52.233-3 Alt I
Protest After Award (Aug 1996) - Alternate I
JUN 1985
52.233-4
Applicable Law for Breach of Contract Claim
OCT 2004
52.242-1
Notice of Intent to Disallow Costs
APR 1984
52.242-3
Penalties for Unallowable Costs
MAY 2014
52.242-4
Certification of Final Indirect Costs
JAN 1997
52.242-13
Bankruptcy
JUL 1995
52.243-2 Alt II
Changes--Cost Reimbursement (Aug 1987) - Alternate II
APR 1984
52.244-5
Competition In Subcontracting
DEC 1996
52.244-6
Subcontracts for Commercial Items
JUL 2018
52.245-1
Government Property
JAN 2017
52.245-9
Use And Charges
APR 2012
52.246-23
Limitation Of Liability
FEB 1997
52.249-6
Termination (Cost Reimbursement)
MAY 2004
52.249-14
Excusable Delays
APR 1984






--------------------------------------------------------------------------------

Page 27 of 31


52.252-6
Authorized Deviations In Clauses
APR 1984
52.253-1
Computer Generated Forms
JAN 1991
252.203-7000
Requirements Relating to Compensation of Former DoD Officials
SEP 2011
252.203-7001
Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies
DEC 2008
252.203-7002
Requirement to Inform Employees of Whistleblower Rights
SEP 2013
252.204-7000
Disclosure Of Information
OCT 2016
252.204-7002
Payment For Subline Items Not Separately Priced
DEC 1991
252.204-7003
Control Of Government Personnel Work Product
APR 1992
252.204-7005
Oral Attestation of Security Responsibilities
NOV 2001
252.204-7006
Billing Instructions
OCT 2005
252.204-7008
Compliance With Safeguarding Covered Defense Information Controls
OCT 2016
252.204-7012
Safeguarding Covered Defense Information and Cyber Incident Reporting
OCT 2016
252.204-7015
Notice of Authorized Disclosure of Information for Litigation Support
MAY 2016
252.205-7000
Provision Of Information To Cooperative Agreement Holders
DEC 1991
252.209-7004
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Country that is a State Sponsor of Terrorism
OCT 2015
252.211-7007
Reporting of Government-Furnished Property
AUG 2012
252.215-7002
Cost Estimating System Requirements
DEC 2012
252.223-7004
Drug Free Work Force
SEP 1988
252.223-7006
Prohibition On Storage, Treatment, and Disposal of Toxic or Hazardous Materials
SEP 2014
252.225-7001
Buy American And Balance Of Payments Program-- Basic
DEC 2017
252.225-7002
Qualifying Country Sources As Subcontractors
DEC 2017
252.225-7012
Preference For Certain Domestic Commodities
DEC 2017
252.225-7048
Export-Controlled Items
JUN 2013
252.226-7001
Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns
SEP 2004
252.227-7013
Rights in Technical Data--Noncommercial Items
FEB 2014
252.227-7014
Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation
FEB 2014
252.227-7016
Rights in Bid or Proposal Information
JAN 2011
252.227-7019
Validation of Asserted Restrictions--Computer Software
SEP 2016
252.227-7027
Deferred Ordering Of Technical Data Or Computer Software
APR 1988
252.227-7037
Validation of Restrictive Markings on Technical Data
SEP 2016
252.227-7039
Patents--Reporting Of Subject Inventions
APR 1990
252.231-7000
Supplemental Cost Principles
DEC 1991
252.232-7004
DOD Progress Payment Rates
OCT 2014
252.232-7010
Levies on Contract Payments
DEC 2006
252.235-7011
Final Scientific or Technical Report
JAN 2015
252.242-7004
Material Management And Accounting System
MAY 2011
252.242-7005
Contractor Business Systems
FEB 2012
252.242-7006
Accounting System Administration
FEB 2012
252.243-7002
Requests for Equitable Adjustment
DEC 2012






--------------------------------------------------------------------------------

Page 28 of 31


252.244-7000
Subcontracts for Commercial Items
JUN 2013
252.244-7001
Contractor Purchasing System Administration
MAY 2014
252.245-7001
Tagging, Labeling, and Marking of Government-Furnished Property
APR 2012
252.245-7002
Reporting Loss of Government Property
DEC 2017
252.245-7003
Contractor Property Management System Administration
APR 2012
252.245-7004
Reporting, Reutilization, and Disposal
DEC 2017
252.247-7023
Transportation of Supplies by Sea
APR 2014
252.247-7024
Notification Of Transportation Of Supplies By Sea
MAR 2000






--------------------------------------------------------------------------------

Page 29 of 31


CLAUSES INCORPORATED BY FULL TEXT
52.216-7    ALLOWABLE COST AND PAYMENT (JUN 2013)
(a) Invoicing.
(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) Subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.
(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act.
Interim payments made prior to the final payment under the contract are contract
financing payments, except interim payments if this contract contains Alternate
I to the clause at 52.232-25.
(3) The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request. In the event that the Government requires an audit or other
review of a specific payment request to ensure compliance with the terms and
conditions of the contract, the
designated payment office is not compelled to make payment by the specified due
date.
(b) Reimbursing costs.
(1) For the purpose of reimbursing allowable costs (except as provided in
subparagraph (b)(2) of this section, with respect to pension, deferred profit
sharing, and employee stock ownership plan contributions), the term “costs”
includes only --
(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;
(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for --
(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made-
(1) In accordance with the terms and conditions of a subcontract or invoice; and
(2) Ordinarily within 30 days of the submission of the Contractor's payment
request to the Government;
(B) Materials issued from the Contractor's inventory and placed in the
production process for use on the contract;
(C) Direct labor;
(D) Direct travel;
(E) Other direct in-house costs; and
(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and
(iii) The amount of financing payments that have been paid by cash, check or
other form of payment to subcontractors.
(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless-
(i) The Contractor's practice is to make contributions to the retirement fund
quarterly or more frequently; and
(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor's indirect costs for payment purposes).
(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.
(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor's expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.
(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks
(d) Final indirect cost rates.





--------------------------------------------------------------------------------

Page 30 of 31


(1) Final annual indirect cost rates and the appropriate bases shall be
established in accordance with Subpart
42.7 of the Federal Acquisition Regulation (FAR) in effect for the period
covered by the indirect cost rate proposal.
(2)(i) The Contractor shall submit an adequate final indirect cost rate proposal
to the Contracting Officer (or
cognizant Federal agency official) and auditor within the 6-month period
following the expiration of each of its fiscal years. Reasonable extensions, for
exceptional circumstances only, may be requested in writing by the Contractor
and granted in writing by the Contracting Officer. The Contractor shall support
its proposal with adequate supporting data.
(ii) The proposed rates shall be based on the Contractor's actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor's proposal.
(iii) An adequate indirect cost rate proposal shall include the following data
unless otherwise specified by the cognizant Federal agency official:
(A) Summary of all claimed indirect expense rates, including pool, base, and
calculated indirect rate.
(B) General and Administrative expenses (final indirect cost pool). Schedule of
claimed expenses by
element of cost as identified in accounting records (Chart of Accounts).
(C) Overhead expenses (final indirect cost pool). Schedule of claimed expenses
by element of cost as identified in accounting records (Chart of Accounts) for
each final indirect cost pool.
(D) Occupancy expenses (intermediate indirect cost pool). Schedule of claimed
expenses by element of cost as identified in accounting records (Chart of
Accounts) and expense reallocation to final indirect cost pools.
(E) Claimed allocation bases, by element of cost, used to distribute indirect
costs. (F) Facilities capital cost of money factors computation.
(G) Reconciliation of books of account (i.e., General Ledger) and claimed direct
costs by major cost element.
(H) Schedule of direct costs by contract and subcontract and indirect expense
applied at claimed rates, as well as a subsidiary schedule of Government
participation percentages in each of the allocation base amounts.
(I) Schedule of cumulative direct and indirect costs claimed and billed by
contract and subcontract.
(J) Subcontract information. Listing of subcontracts awarded to companies for
which the contractor is the prime or upper-tier contractor (include prime and
subcontract numbers; subcontract value and award type; amount claimed during the
fiscal year; and the subcontractor name, address, and point of contact
information).
(K) Summary of each time-and-materials and labor-hour contract information,
including labor categories, labor rates, hours, and amounts; direct materials;
other direct costs; and, indirect expense applied at claimed rates.
(L) Reconciliation of total payroll per IRS form 941 to total labor costs
distribution.
(M) Listing of decisions/agreements/approvals and description of
accounting/organizational changes.
(N) Certificate of final indirect costs (see 52.242-4, Certification of Final
Indirect Costs).
(O) Contract closing information for contracts physically completed in this
fiscal year (include contract number, period of performance, contract ceiling
amounts, contract fee computations, level of effort, and indicate if the
contract is ready to close).
(iv) The following supplemental information is not required to determine if a
proposal is adequate, but may be required during the audit process:
(A) Comparative analysis of indirect expense pools detailed by account to prior
fiscal year and budgetary data.
(B) General Organizational information and limitation on allowability of
compensation for certain contractor personnel. See 31.205-6(p). Additional
salary reference information is available at
http://www.whitehouse.gov/omb/procurement_index_exec_comp/.
(C) Identification of prime contracts under which the contractor performs as a
subcontractor.
(D) Description of accounting system (excludes contractors required to submit a
CAS Disclosure Statement or contractors where the description of the accounting
system has not changed from the previous year's submission).
(E) Procedures for identifying and excluding unallowable costs from the costs
claimed and billed (excludes contractors where the procedures have not changed
from the previous year's submission).
(F) Certified financial statements and other financial data (e.g., trial
balance, compilation, review, etc.).
(G) Management letter from outside CPAs concerning any internal control
weaknesses.





--------------------------------------------------------------------------------

Page 31 of 31


(H) Actions that have been and/or will be implemented to correct the weaknesses
described in the management letter from subparagraph (G) of this section.
(I) List of all internal audit reports issued since the last disclosure of
internal audit reports to the
Government.
(J) Annual internal audit plan of scheduled audits to be performed in the fiscal
year when the final indirect cost rate submission is made.
(K) Federal and State income tax returns.
(L) Securities and Exchange Commission 10-K annual report. (M) Minutes from
board of directors meetings.
(N) Listing of delay claims and termination claims submitted which contain costs
relating to the subject fiscal year.
(O) Contract briefings, which generally include a synopsis of all pertinent
contract provisions, such as: Contract type, contract amount, product or
service(s) to be provided, contract performance period, rate ceilings, advance
approval requirements, pre-contract cost allowability limitations, and billing
limitations.
(v) The Contractor shall update the billings on all contracts to reflect the
final settled rates and update the schedule of cumulative direct and indirect
costs claimed and billed, as required in paragraph (d)(2)(iii)(I) of this
section, within 60 days after settlement of final indirect cost rates.
(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify
(i) the agreed-upon final annual indirect cost rates, (ii) the bases to which
the rates apply,
(iii) the periods for which the rates apply,
(iv) any specific indirect cost items treated as direct costs in the settlement,
and
(v) the affected contract and/or subcontract, identifying any with advance
agreements or special terms and the applicable rates.
The understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.
(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.
(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, Contractor shall submit a completion invoice
or voucher to reflect the settled amounts and rates. The completion invoice or
voucher shall include settled subcontract amounts and rates. The prime
contractor is responsible for settling subcontractor amounts and rates included
in the completion invoice or voucher and providing status of subcontractor
audits to the contracting officer upon request.
(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph
(d)(5) of this clause, the Contracting Officer may--
(A) Determine the amounts due to the Contractor under the contract; and
(B) Record this determination in a unilateral modification to the contract.
(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.
(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates --
(1) Shall be the anticipated final rates; and
(2) May be prospectively or retroactively revised by mutual agreement, at either
party's request, to prevent substantial overpayment or underpayment.
(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a)
are satisfied.
(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor's invoices or vouchers and statements of cost audited.
Any payment may be --
(1) Reduced by amounts found by the Contracting Officer not to constitute
allowable costs; or
(2) Adjusted for prior overpayments or underpayments.
(h) Final payment.
(1) Upon approval of a completion invoice or voucher submitted by the Contractor
in accordance with





--------------------------------------------------------------------------------

Page 32 of 31


paragraph (d)(5) of this clause, and upon the Contractor's compliance with all
terms of this contract, the Government shall promptly pay any balance of
allowable costs and that part of the fee (if any) not previously paid.
(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and
each assignee whose assignment is in effect at the time of final payment shall
execute and deliver --
(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and
(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except --
(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;
(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and
(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractor's indemnification of the
Government against patent liability.
52.219-28    POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION (JUL 2013)
(a) Definitions. As used in this clause--Long-term contract means a contract of
more than five years in duration, including options. However, the term does not
include contracts that exceed five years in duration because the period of
performance has been extended for a cumulative period not to exceed six months
under the clause at 52.217-8, Option to Extend Services, or other appropriate
authority.
Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is “not dominant in its field of operation” when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.
(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:
(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.
(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.
(3) For long-term contracts--
(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and
(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.
(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to





--------------------------------------------------------------------------------

Page 33 of 31


this contract. The small business size standard corresponding to this NAICS code
can be found at http://www.sba.gov/content/table-small-business-size-standards/
.
(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.
(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations and Certification section of the System for
Award Management (SAM) and its other data in SAM, as necessary, to ensure that
they reflect the Contractor's current status. The Contractor shall notify the
contracting office in writing within the timeframes specified in
paragraph (b) of this clause that the data have been validated or updated, and
provide the date of the validation or update.
(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the
Contractor may, but is not required to, take the actions required by paragraphs
(e) or (g) of this clause.
(g) If the Contractor does not have representations and certifications in SAM,
or does not have a representation in SAM for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:
The Contractor represents that it [   ] is, [  ] is not a small business concern
under NAICS Code 541715 assigned to contract number N68335-19-C-0107.
[Contractor to sign and date and insert authorized signer's name and title].
 
 
 
Signature
 
 
 
Date
 
 
 
Signer's Printed Name
 
Signer's Title
 
 

52.222-2    PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)
(a) The use of overtime is authorized under this contract if the overtime
premium cost does not exceed $0 or the
overtime premium is paid for work --
(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;
(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;
(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or
(4) That will result in lower overall costs to the Government.
(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall--
(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;
(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;
(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection
with other Government contracts, together with identification of each affected
contract; and
(4) Provide reasons why the required work cannot be performed by using
multishift operations or by employing additional personnel.





--------------------------------------------------------------------------------

Page 34 of 31


52.222-35    EQUAL OPPORTUNITY FOR VETERANS (OCT 2015)
(a) Definitions. As used in this clause--
“Active duty wartime or campaign bade veteran”, “Armed Forces service medal
veteran”, “disabled veteran”, “protected veteran”, “qualified disabled veteran”,
and “recently separated veteran” have the meanings given at FAR 22.1301.
(b) Equal opportunity clause. The Contractor shall abide by the requirements of
the equal opportunity clause at 41
CFR 60-300.5(a), as of March 24, 2014. This clause prohibits discrimination
against qualified protected veterans, and requires affirmative action by the
Contractor to employ and advance in employment qualified protected veterans.
(c) Subcontracts. The Contractor shall insert the terms of this clause in
subcontracts of $150,000 or more unless exempted by rules, regulations, or
orders of the Secretary of Labor. The Contractor shall act as specified by the
Director, Office of Federal Contract Compliance Programs, to enforce the terms,
including action for noncompliance. Such necessary changes in language may be
made as shall be appropriate to identify properly the parties and their
undertakings.
52.222-36    EQUAL OPPORTUNITY FOR WORKERS WITH DISABILITIES (JULY 2014)
(a) Equal opportunity clause. The Contractor shall abide by the requirements of
the equal opportunity clause at 41 CFR 60-741.5(a), as of March 24, 2014. This
clause prohibits discrimination against qualified individuals on the basis of
disability, and requires affirmative action by the Contractor to employ and
advance in employment qualified individuals with disabilities.
(b) Subcontracts. The Contractor shall include the terms of this clause in every
subcontract or purchase order in excess of $15,000 unless exempted by rules,
regulations, or orders of the Secretary, so that such provisions will be binding
upon each subcontractor or vendor. The Contractor shall act as specified by the
Director, Office of Federal Contract Compliance Programs of the U.S. Department
of Labor, to enforce the terms, including action for noncompliance. Such
necessary changes in language may be made as shall be appropriate to identify
properly the parties and their undertakings.
52.244-2    SUBCONTRACTS (OCT 2010)
(a) Definitions. As used in this clause--
“Approved purchasing system” means a Contractor's purchasing system that has
been reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR).
“Consent to subcontract” means the Contracting Officer's written consent for the
Contractor to enter into a particular subcontract.
“Subcontract” means any contract, as defined in FAR Subpart 2.1, entered into by
a subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.
(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.
(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that--
(1) Is of the cost-reimbursement, time-and-materials, or labor- hour type; or
(2) Is fixed-price and exceeds--
(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or





--------------------------------------------------------------------------------

Page 35 of 31


(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.
(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting
Officer's written consent before placing the following subcontracts: [Enter
subcontractor's names, if applicable]
(e)
(1) The Contractor shall notify the Contracting Officer reasonably in advance of
placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:
(i) A description of the supplies or services to be subcontracted.
(ii) Identification of the type of subcontract to be used.
(iii) Identification of the proposed subcontractor.N6833519C0107
(iv) The proposed subcontract price.
(v) The subcontractor's current, complete, and accurate certified cost or
pricing data and Certificate of Current
Certified Cost or Pricing Data, if required by other contract provisions.
(vi) The subcontractor's Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.
(vii) A negotiation memorandum reflecting--
(A) The principal elements of the subcontract price negotiations;
(B) The most significant considerations controlling establishment of initial or
revised prices;
(C) The reason certified cost or pricing data were or were not required;
(D) The extent, if any, to which the Contractor did not rely on the
subcontractor's certified cost or pricing data in determining the price
objective and in negotiating the final price;
(E) The extent to which it was recognized in the negotiation that the
subcontractor's certified cost or pricing data were not accurate, complete, or
current; the action taken by the Contractor and the subcontractor; and the
effect of any such defective data on the total price negotiated;
(F) The reasons for any significant difference between the Contractor's price
objective and the price negotiated; and
(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.
(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (b), (c), or (d) of this clause.
(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor's purchasing system shall constitute a determination--
(1) Of the acceptability of any subcontract terms or conditions;
(2) Of the allowability of any cost under this contract; or
(3) To relieve the Contractor of any responsibility for performing this
contract.
(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a- percentage-of- cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404- 4(c)(4)(i).
(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.
(i) The Government reserves the right to review the Contractor's purchasing
system as set forth in FAR Subpart
44.3.
(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations:
None Identified
 
 
 






--------------------------------------------------------------------------------

Page 36 of 31


52.252-2    CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given
in full text. Upon request, the Contracting Officer will make their full text
available. Also, the full text of a clause may be accessed electronically at
this/these address(es): https://www.acquisition.gov/far/ or
http://farsite.hill.af.mil.
252.235-7010    ACKNOWLEDGMENT OF SUPPORT AND DISCLAIMER (MAY 1995)
(a) The Contractor shall include an acknowledgment of the Government’s support
in the publication of any
material based on or developed under this contract, stated in the following
terms: This material is based upon work supported by the Office of Naval
Research under Contract No. N68335-19-C-0107.
(b) All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the Office of Naval Research.







--------------------------------------------------------------------------------


Page 37 of 31


Section J - List of Documents, Exhibits and Other Attachments
CONTRACT ATTACHMENTS
Exhibit/Attachment Table of Contents
DOCUMENT TYPE
 
DESCRIPTION
 
PAGES
 
DATE
DATE Exhibit A
 
CDRLS A001 [ A002
 
1
 
 
Attachment 1
 
Data Rights Assertions
 
1
 
6/6/2018






